Citation Nr: 1045822	
Decision Date: 12/07/10    Archive Date: 12/14/10

DOCKET NO.  04-18 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for the claimed residuals of a 
right ankle injury.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States



WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D. Bredehorst



INTRODUCTION

The Veteran served on active duty from November 1971 to November 
1987.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the RO.

In May 2008, the Veteran testified a hearing held at the RO 
before a Decision Review Officer (DRO); a transcript of this 
hearing is associated with the claims file.

In May 2010, the Board reopened the claim of service connection 
for the residuals of a right ankle injury and then remanded the 
matter for additional development of the record.    



FINDINGS OF FACT

1.  The Veteran is shown to sustained right ankle injuries during 
his extensive period of active service.

2.  The Veteran is found to have presented credible lay 
assertions of having had continuing right ankle symptomatology 
since his service.

3.  The currently demonstrated right ankle degenerative is shown 
as likely as not to be due to an injury during his period of 
service.  


CONCLUSION OF LAW

By extending the benefit of the doubt to the Veteran, his right 
ankle disability manifested by degenerative changes is due to 
injury that was incurred in active service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

To the extent that the action taken hereinbelow is fully 
favorable to the Veteran, further discussion of VCAA is required 
at this time.


Legal Criteria and Analysis

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

The service treatment records show that the Veteran was treated 
for ankle sprains in March and May 1973.  

The records from January and February 1978 show treatment for an 
ankle sprain but do not specify which ankle was involved.  The 
April 1980 records show that the Veteran complained of having 
bilateral weak ankles and having had multiple sprains involving 
both ankles.  

In various statements including during his May 2008 hearing 
testimony, the Veteran asserted that he had had continuing ankle 
problems and treatment since service.  

The treatment records dating back to 2000 document the Veteran's 
right ankle complaints and contain evidence of a current 
disability.   

On October 2000 VA examination, the examiner noted that November 
2000 X-ray studies of the right ankle revealed degenerative joint 
disease.  However, no opinion was offered regarding the etiology 
of the pathology.

In June 2010, the claims file was reviewed by a VA physician in 
order to provide an opinion as to the likely etiology of the 
claimed right ankle disorder.  The opinion was essentially that 
the Veteran's current ankle disability was not related to service 
or caused or aggravated by the service-connected left ankle 
disability.  

The Board has the duty to assess the credibility and weight to be 
given to the evidence.  See Madden v. Gober, 125 F.3d 1477 (Fed. 
Cir. 1997).  In assessing such evidence, whether a physician 
provides a basis for his or her medical opinion goes to the 
weight or credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).

Generally, the degree of probative value which may be attributed 
to a medical opinion issued by a VA or private treatment provider 
takes into account such factors as its thoroughness and degree of 
detail, and whether there was review of the veteran's claims 
file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has considered the VA examiner's opinion rendered in 
June 2010 and finds it to be of limited probative value because 
it was not based on an adequate review of the claims file.  

In this regard, the VA physician found no evidence of right ankle 
injury in the service treatment records, even though the record 
contains several instances of right ankle complaints and findings 
beginning in service and thereafter.  

The Board in this regard has fully considered the Veteran's lay 
assertions regarding his continuing right ankle symptomatology 
beginning in and after service. 

A layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The Veteran's statements regarding his right ankle manifestations 
are found to be credible and supported by the evidence showing 
that he did report having a right ankle disability shortly after 
separation from active service.  

As such, they tend to show that the current right ankle 
disability manifested by degenerative changes as likely as not 
had its clinical onset due to the series of injuries that the 
Veteran sustained while he was on active duty.  

In resolving all reasonable doubt in the Veteran's favor, service 
connection for the residuals of a right ankle injury manifested 
by degenerative changes is warranted. 



ORDER

Service connection for the residuals of a right ankle injury 
manifested by degenerative changes is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals




 Department of Veterans Affairs


